         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 1 of 16




CHASAN & WALTON, LLC
ANDREW M. CHASAN, ISB #2100
E-mail: andrew.chasan@chasanwalton.com
TIMOTHY C. WALTON, ISB #2170
E-mail: timwalton2000@hotmail.com
P.O. Box 1069
Boise, Idaho 83701
Phone: 208-345-3760
Fax: 208-345-0288

DUMAS & VAUGHN, LLC
GILION C. DUMAS, ISB #8176
E-mail: gilion@dumasandvaughn.com
3835 NE Hancock St., Ste. GL-B
Portland, OR 97212
Phone: 503-616-5007
Fax: 888-396-3226
Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 Mark Doe 14, an individual,                          Case No. 1:21-cv-000306

               Plaintiff,                             COMPLAINT AND DEMAND FOR
                                                      JURY TRIAL
        v.                                            Fraud and Constructive Fraud

 MOUNTAIN WEST COUNCIL, INC., BOY                     Jury trial demanded
 SCOUTS OF AMERICA, p/k/a/ ORE-IDA
 COUNCIL, INC., BOY SCOUTS OF
 AMERICA, an Idaho corporation,

               Defendant.


       COMES NOW the above-named Plaintiff, by and through his attorneys of record, and for

causes of action against the above-named Defendant, alleges as follows:

///

///

///

COMPLAINT - 1
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 2 of 16




                                IDENTITY OF THE PARTIES

                                                 1.

       Plaintiff’s true name is not stated in this Complaint to protect him from further emotional

harm and to protect his privacy because this Complaint alleges intimate details of child sexual

abuse. His true name will be provided to Defendant, and the Court as may be required by law.

                                                 2.

       Plaintiff Mark Doe 14 is an adult male resident of Idaho. At all relevant times, he was a

resident of Idaho. He was born in 1965.

                                                 3.

       Defendant Mountain West Council, Inc., Boy Scouts of America (“Defendant Mountain

West Council”), p/k/a Ore-Ida Council, Inc., Boy Scouts of America is an Idaho non-profit

corporation with its principal place of business in Boise, Idaho. Defendant Mountain West

Council previously operated as the Ore-Ida Council, Inc., Boy Scouts of America and Snake

River Council, Inc., Boy Scouts of America, which merged on or about March 1, 2020 to form

Defendant Mountain West Council, Inc. On information and belief, the Mountain West Council

now also includes some Scout districts and troops that previously might have been under the

jurisdiction of the Tendoy Area Council, Inc., which has been an inactive entity since 1994. At

all relevant times, Defendant Mountain West Council operated under the actual control of Boy

Scouts of America (“BSA”) to provide a youth program for boys in Idaho known as “Boy

Scouts” or “Scouting,” and was an actual or apparent agent of BSA.

///

///

///



COMPLAINT - 2
            Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 3 of 16




                                JURISDICTION AND VENUE

                                                 4.

       This Court has jurisdiction over Plaintiff’s claims under 28 U.S. Code § 1334(b) because

this case arises in or is related to In re: Boy Scouts of America and Delaware BSA, LLC, U.S. Bk.

Ct. (Delaware Dist.) No. 20-10343 and Boy Scouts of America v. A.A., et al., U.S. Bk. Ct.

(Delaware Dist.) No. 20-50527 (“BSA’s Chapter 11 bankruptcy case”) for at least the following

reasons:

       a.     Plaintiff asserts claims to recover monetary damages based upon tortious actions or

omissions committed by BSA agents or otherwise related parties;

       b.     BSA and the non-debtor Defendant named in this case share an identity of interest

such that a claim against this Defendant may be, in effect, a claim against BSA’s estate;

       c.     On information and belief, BSA and non-debtor Defendant, in many instances, are

parties to shared insurance;

       d.     The claims and allegations against non-debtor Defendant are inextricably

intertwined with the claims and allegations asserted against BSA in its bankruptcy such that the

case is “related to” BSA’s Chapter 11 case. The claims and allegations arise out of a common

nucleus of operative facts and raise substantially similar questions of law; and Defendant is

named as a “BSA Related Party” in BSA’s Chapter 11 bankruptcy case at “Notice of Fifth

Stipulation by and Among the Boy Scouts of America, the Official Committee of Survivors of

Abuse, and the Official Committee of Unsecured Creditors Modifying the Consent Order

Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and

362 and Further Extending the Termination Date of the Standstill Period [Adv. Docket No. 178]

(Adv. Proc. Case No. 20-50527 (LSS) (Bankr. D. Del.)).



COMPLAINT - 3
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 4 of 16




                                                  5.

       Venue is proper in this judicial district under 28 U.S. Code § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred here.

                              ORGANIZATION OF SCOUTING

                                                  6.

        Defendant invited boys, including Plaintiff, to participate in Scouting, including

Scouting activities such as camping and hiking trips.

                                                  7.

        BSA was and is a vertically‐integrated organization. The national BSA organization

was at the top of the structure. BSA national established goals, standards, and rules for leaders at

the lower levels to follow, and BSA national relied upon local employees and volunteers to

implement its goals, standards, and rules. The lower levels of BSA included sponsoring

organizations (like the United Methodist Church), local councils (like Defendant Council), troop

committees, and troops.

                                                  8.

        Local councils, generally at the state or regional level, such as Defendant, jointly

administered and controlled, with BSA, the Scouting program at the state/regional level.

                                                  9.

       Defendant and BSA organized Scouting into “troops” at the local level. Defendant and

BSA operated all troops relevant to Plaintiff’s allegations in Idaho. These troops were officially

sanctioned BSA troops that participated in activities such as group meetings, camping, hiking,

and earning “Merit Badges.”

///


COMPLAINT - 4
          Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 5 of 16




                                                   10.

        Defendant approved, trained, and supervised adult Scout volunteers (including troop

leaders known as “Scoutmasters” and “Assistant Scoutmasters”) and paid Scout employees.

                                                   11.

        Organizations, such as local churches, “sponsored” local Scout troops by assisting with

selecting adult Scout volunteers for the troops, supervising those adult Scout volunteers,

providing meeting locations for the troops, creating additional rules applicable to the troops,

ensuring that BSA’s and the local councils’ rules and guidelines were followed, and providing

additional support and resources for the troops.

                                                   12.

        Defendant and BSA selected and approved David Oakley as an adult Scout volunteer for

Troop 33 in Gooding, Idaho. At all relevant times, Oakley was an actual or apparent agent of

Defendant and BSA.

                                                   13.

        Defendant authorized and empowered Oakley to perform all the duties of troop leaders,

including but not limited to providing instruction, counseling, and physical supervision of

Scouts; educating Scouts in morality, patriotism, character-building, obedience, and various

other life skills; mentoring and befriending Scouts; and enforcing rules governing Scouts’

participation in Scouting. Defendant knew that, as part of his duties and expectations as a troop

leader, Oakley would be in a position of trust, confidence, respect, and authority over Scouts,

including Plaintiff.

///

///



COMPLAINT - 5
          Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 6 of 16




                                                  14.

         Defendant retained the right to control, and had actual and apparent control of the

means, methods, and physical details of troop leaders’ performance of the duties described

above. As part of his duties as a troop leader, Oakley used his position to gain the trust and

confidence of Plaintiff to spend large periods of time alone with Plaintiff, or with Plaintiff and

other Scouts, with no other adults supervising. Oakley performed his duties as troop leaders in

connection with his agency relationship with Defendant, and his duties generally were of a kind

and nature that he was required to perform as a troop leader.

           DEFENDANT’S KNOWLEDGE OF SEXUAL ABUSE IN SCOUTING

                                                  15.

         Beginning as early as the 1910s, BSA regularly received reports and information from

its local Councils, like Defendant Council, and agents, of adult Scouting volunteers and

professional Scouters sexually abusing Scouts. Based on these reports, BSA created a file

system now known as the “Ineligible Volunteer” files (“IV files”) or “Volunteer Screening" files

to attempt to track a variety of transgressions by adult volunteers, including volunteers that

sexually abused Scouts. BSA categorized IV files according to the type of transgression

committed, labeling IV files that contained allegations of child sexual abuse as “Perversion”

files. The IV Files generally contain detailed factual information about the circumstances under

which child sexual abuse occurred in Scouting. The number of IV Perversion files that still

exists significantly underrepresents the actual number of IV Perversion files and of adult Scout

leaders that molested Scouts for many reasons, including that BSA destroyed many of the IV

files created before Plaintiff was abused, and because many children did not report their sexual

abuse.


COMPLAINT - 6
          Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 7 of 16




                                                  16.

        These IV Files were regularly utilized by local councils, including Defendant Council.

                                                  17.

        The earliest existing IV File from Idaho is from Lewiston, Idaho in 1962. The next

existing IV File from Idaho is for Robert F. Elliott, from 1971, even though the IV File indicates

Defendant knew of Elliott’s dangerousness to Scouts by 1969. Several other IV Files exist from

the 1970s and early 1980s describing child sexual abuse occurring in Scouting in Idaho, based on

information received from Idaho local councils like Defendant Council. Based on the

information in the IV Files, Defendant Council and BSA knew that child molesters were using

Scouting to gain access to and gain the trust of Scouts, including Plaintiff, in order to molest

them.

                                                  18.

        Defendant and BSA had specific knowledge by 1969 of perpetrator Robert Elliott’s

sexual dangerousness to Scouts. According to BSA’s own IV File on Elliott, created in 1971,

Elliott served in the Air Force, and Air Force officers warned the District Scout Executive in

1969 that Elliott should not be allowed to associate with the Boy Scouts of America. Defendant

admitted taking “no action.” Defendant continued receiving reports on “numerous occasions”

about Elliott’s “unorthodox or strange behavior” throughout 1970. Although Defendant

supposedly tried to keep him away from “boy programs,” Defendant did not remove him from

Scouting or report him to law enforcement. Defendant continued to receive reports about “very

questionable situations involving Scouts” through 1971 until Defendant and BSA finally

removed him from Scouting.

///



COMPLAINT - 7
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 8 of 16




                                                 19.

       Defendant and BSA also had specific knowledge by at least 1964 of perpetrator Larren

Arnold’s sexual dangerousness to Scouts. An adult member of the Nampa 2nd Ward told Bishop

Leon Hales that his son, a Scout in Troop 101, had been molested by Arnold, his Scoutmaster.

Bishop Hales responded that he would “take care of it.” A week later, Bishop Hale told the father

that he had taken care of it. Hales was a member of Defendant Council and BSA when this

conversation took place. Additionally, between 1971 and 1973, Arnold sexually abused another

Scout in Troop 101. At the time, the Scout reported his abuse to Bishop Elvin Hegstrom, Bishop

of the Nampa Second Ward.

                                                 20.

        By the time Plaintiff joined Scouting, based on the incident reports in the IV Files

generated by BSA’s and local councils’ volunteers, employees, and agents, as described above,

as well as the allegations against Libey, Elliott, and Arnold as described above, Defendant and

BSA knew that Scouting posed a danger to minor boys because there had been a longstanding,

consistent, and widespread problem with adult volunteers sexually abusing Scouts. Prior to

Plaintiff’s abuse, Defendant and BSA knew that at least a significant number of Scouts would be

sexually abused by Scout leaders every year if Scouting remained structured as it was.

                                   DEFENDANT’S FRAUD

                                                 21.

       Defendant and BSA invited boys, including Plaintiff, to participate in Scouting and enter

into a commercial relationship, which included Scouts paying an annual membership fee and

other fees, and making required purchases, in exchange for participating in Scouting. Defendant

and BSA also created a relationship of trust and confidence with Plaintiff by inviting him to



COMPLAINT - 8
          Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 9 of 16




participate in Scouting and acting in loco parentis to Plaintiff during Scouting activities such as

camping and hiking trips. Defendant and BSA undertook responsibility for the safety of Scouts

such as Plaintiff and delegated that responsibility to Scout volunteers acting under Defendant and

BSA’s control.

                                                  22.

       Prior to and during Plaintiff’s abuse, Defendant and BSA actively concealed their

knowledge that abusers had been joining Scouting for decades to gain access to and sexually

abuse boys. When BSA added a volunteer to the IV File list for sexually abusing boys, BSA

routinely instructed the Scout Executives of local councils, like Defendant Council, and other

local employees and volunteers to keep secret the reason the volunteer had been dismissed and

the existence of the IV Perversion file system. Many times, BSA then deleted, or instructed local

employees or volunteers to delete, the volunteer’s name from unit applications and rosters. BSA

also had a policy of limiting the use of the IV File system to a limited number of employees at

the BSA national office and certain local employees and volunteers. BSA had no policies

requiring or encouraging its employees to disclose the existence or functioning of the IV File

system to the Scouting community and the general public, thereby limiting the use of the IV File

system to report allegations of wrongdoing by adult Scout volunteers. Defendant Council,

despite knowing of the IV File system and BSA’s lack of policies and transparency, also had no

policies requiring or encouraging local employees and volunteers to disclose the existence or

functioning of the IV File system.

                                                  23.

       Defendant and BSA also actively concealed their knowledge that Scout leaders in Idaho

had been accused of sexually abusing Scouts or other boys prior to Plaintiff’s abuse.


COMPLAINT - 9
        Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 10 of 16




                                                24.

       Prior to and during Plaintiff’s abuse, Defendant and BSA engaged in a decades-long

public relations campaign to represent to the government, the public, and the Scouting

community, including Plaintiff and his family, that Scouting was a safe and morally upright

program that was physically, emotionally, and spiritually beneficial for boys. Defendant and

BSA additionally represented that the adult Scout leaders, who were their agents, were

appropriate and trustworthy mentors and leaders for young boys.

                                                25.

       Prior to and during Plaintiff’s abuse, Defendant and BSA conveyed the misrepresentation

that adult Scout leaders were appropriate and trustworthy mentors and leaders by selecting,

approving, and retaining certain men as adult Scout volunteers. Defendant and BSA further

conveyed the misrepresentation that Scouting was a safe and morally upright program for boys

by failing to enact or enforce common sense child abuse policies, acknowledge the existence of

child sexual abuse in Scouting, or otherwise amend the Scouting program to reduce the

prevalence of child sexual abuse in Scouting.

                                                26.

       Prior to and during Plaintiff’s abuse, BSA also conveyed the aforementioned

misrepresentations through explicit language, such as in newspaper, magazine, radio, and

television advertisements; news articles and other media spots; BSA-published publications; and

annual reports to Congress. As examples, BSA made specific statements in various editions of

the Boy Scout Handbook, such as the Scout Oath and Scout Law. In the 1965–1972 Boy Scout

Handbook, the Scoutmaster is referred to as “a wonderful man” who goes on hikes and goes

camping with the Troop, and who “is the friend to whom you can always turn for advice.” BSA,



COMPLAINT - 10
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 11 of 16




Boy Scout Handbook, at 94 (7th ed., 3rd printing, 1967). The 1972‐1978 Boy Scout Handbook,

BSA stated, “[o]ver there watching things is your Scoutmaster. He’s a great guy. He gives

hours of his time to you and the troop. And do you know why? Mostly because he knows

Scouting is important to his city and nation. Besides, he is interested in boys.” BSA, Boy Scout

Handbook, at 9 (8th ed., 2nd printing, 1973). This edition also told Scouts: “Your Scoutmaster is

interested in and wants to know about you. Only then can he help you to have fun in Scouting.

[Y]our Scoutmaster wants to know you better. He wants to see what you have to bring to the

troop. Soon after joining you will have your first personal growth agreement conference. Here

you and your Scoutmaster will sit down for a talk. Tell him about yourself . Your Scoutmaster

will probably ask about the things you like to do. Your Scoutmaster will also want to know what

things you do well.” Id. at 82‐83. This partial list of explicit misrepresentations is not

exhaustive.

                                                   27.

       Defendant utilized BSA’s promotion materials, handbooks, and other documents, thus

adopting BSA’s explicit misrepresentations as their own.

                                                   28.

       Prior to and during Plaintiff’s abuse, Defendant and BSA also conveyed the

aforementioned misrepresentations through silence because they never warned the Scouting

community, including Plaintiff, his parents, and the general public that adult Scout volunteers

were not always safe and trustworthy, that they might make sexual advances, or that significant

numbers of them had abused boys in the past. This partial list of omissions is not exclusive.

                                                   29.

       Defendant and BSA made these misrepresentations with the intent of inducing Plaintiff



COMPLAINT - 11
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 12 of 16




(and other children similarly situated), Plaintiff’s parents (and other parents and guardians

similarly situated), and the public to rely on Defendant and BSA’s misrepresentations so that

they would continue to trust Scouting and adult Scout volunteers, and continue to participate in

Scouting. Defendant and BSA also made the misrepresentations with the intent of shielding

Scouting from scrutiny to ensure that children continued to join, to benefit Defendant and BSA’s

financial positions and reputations.

                                                  30.

       Defendant and BSA knew the representations about Scouting, Scout leaders in general,

and Libey, Arnold, and Elliott, specifically, were false, or made the misrepresentations with

reckless disregard for the truth.

                                                  31.

       Defendant and BSA’s knowledge of the dangers and prevalence of child sexual abusers

in Scouting and specific knowledge of the sexual abuse accusations against Libey, Arnold, and

Elliott constituted a material fact. Had Plaintiff and his parents been aware of such dangers,

Plaintiff would not have entered into a relationship, or would not have continued a relationship,

with Defendant and Scouting, or would have taken steps to protect themselves from being

abused while in Scouting.

                                                  32.

       Plaintiff and his parents justifiably and reasonably relied on Defendant and BSA’s

misrepresentations by allowing Plaintiff to join Scouting, remain in Scouting, and engage in a

trust relationship with their Scout leaders. Their reliance was justified because Plaintiff and his

parents could not investigate Defendant and BSA’s claims that Scout volunteers were safe and

trustworthy, given that the records that would disprove the fraud — e.g. BSA’s IV files — were


COMPLAINT - 12
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 13 of 16




not available to the public until decades later; and Plaintiff and his parents did not know of

Defendant and BSA’s knowledge of abusers.

                                      MARK DOE 14’S ABUSE

                                                  33.

       Plaintiff realleges and incorporates by reference paragraphs 1-33.

                                                  34.

       At all relevant times, Plaintiff Mark Doe 14 was a child involved in Scouting. Plaintiff

was involved in Cub Scouts and was a Boy Scout member of Troop 33, in Gooding, Idaho, all

between approximately 1970 and 1980. At all relevant times, Plaintiff was under the care,

custody, protection, and/or responsibility of Defendant and BSA.

                                                  35.

       At all relevant times, Defendant and BSA selected and appointed David Oakley as an

adult leader and volunteer for Plaintiff’s Troop. On information and belief, Oakley was the

Assistant Scoutmaster for Troop 33, and Fred Locke was the Scoutmaster.

                                                  36.

       At all relevant times, on information and belief, Plaintiff’s Troop 33 was sponsored by

the United Methodist Church in Gooding, Idaho. The troop held weekly meetings and other

Scouting activities at that Church.

                                                  37.

       Oakley began sexually abusing Plaintiff in or around 1976 or 1977, when Plaintiff was 11

or 12 years old. The first incident occurred at Oakley’s house; plaintiff was there to ostensibly

work on merit badge activities. Oakley tied Plaintiff’s wrists together, forced Plaintiff to the

bedroom, and anally raped Plaintiff. Oakley threatened to kill Plaintiff’s entire family if Plaintiff



COMPLAINT - 13
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 14 of 16




told anyone about the event. On two subsequent occasions, during Scouting-sponsored camping

trips, Oakley tried to get Plaintiff to sleep in Oakley’s sleeping bag and attempted to molest him

both times. Other grooming and abusive events occurred at the Methodist Church, in Oakley’s

car on the way to and from Scouting activities, and at Scout camps.

                                                  38.

       As a direct and proximate result of Defendant ‘s oppressive, fraudulent, malicious, and/or

outrageous conduct as described above and as defined in Idaho Code § 6‐1604, Plaintiff was

seriously injured, and such injuries prevail and will continue to prevail for an indefinite time into

the future. The injuries include but are not limited to physical and emotional pain and suffering,

mental anguish, and disability, and are permanent, progressive, and disabling. His damages

include general damages and such other damages as are shown by the evidence, to be proved at

the time of trial, in an amount now unknown.

                                                  39.

       Within the past three years Plaintiff discovered and continues to discover that, throughout

the time he was involved in the Scouting program, Defendant perpetrated a fraud related to the

dangers of Scout leaders sexually abusing children in the Scouting program. Prior to Plaintiff’s

discovery of Defendant’s fraud, Plaintiff did not know and could not know that Defendant’s

misrepresentations, or lack thereof, regarding the trustworthiness of Scout leaders and the safety

of the Scouting program were false, and that Defendant knew the Scouting program was

structured in such a way that sexual abuse of Scouts by Scout leaders was certain to occur to

some degree within the Scouting program.

///

///



COMPLAINT - 14
         Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 15 of 16




                                 FIRST CLAIM FOR RELIEF
                                          Fraud

                                                  40.

        Plaintiff realleges and incorporates by reference paragraphs 1-39.

                                                  41.

        As alleged above, Defendant committed fraud by active concealment.

                                                  42.

        As alleged above, Defendant committed fraud by conduct and through explicit language.

                                                  43.

        As alleged above, Defendant had a duty to disclose its knowledge of the sexual abuse

history in Scouting and the risk that Scouts such as Plaintiff could be sexually abused by his

Scout leaders, to Plaintiff.

                                                  44.

        As alleged above, Defendant committed fraud through nondisclosure.

                                                  45.

        As a direct result and consequence of Defendant’s fraud, Plaintiff suffered the injuries

and incurred the damages described in paragraph 38.

                                SECOND CLAIM FOR RELIEF
                                    Constructive Fraud

                                                  46.

        Plaintiff realleges and incorporates by reference paragraphs 1-45.

                                                  47.

        As alleged above, Defendant committed constructive fraud.

///


COMPLAINT - 15
            Case 1:21-cv-00306-REP Document 1 Filed 07/23/21 Page 16 of 16




                                                  48.

        As a direct result and consequence of Defendant’s constructive fraud, Plaintiff suffered

the injuries and incurred the damages described in paragraph 38.



        WHEREFORE, Plaintiff prays for judgment as follows:

       1.       Non‐economic damages and such other damages as are shown by the evidence by

Defendant Mountain West Council for Plaintiff, the exact amounts to be determined by the jury

at the time of trial;

       2.       For Plaintiffs’ disbursements and incurred costs;

       3.       Attorney fees; and

       4.       For any other relief, this Court deems just and equitable.

PLAINTIFF DEMANDS A TRIAL BY JURY.

        DATED this ___ day of July, 2021.



                                                        /s/ Gilion C. Dumas
                                                        Gilion C. Dumas, ISB #8176
                                                        DUMAS & VAUGHN, LLC

                                                        Andrew M. Chasan, ISB #2100
                                                        Timothy C. Walton, ISB #2170
                                                        CHASAN & WALTON, LLC

                                                        Attorneys for Plaintiff




COMPLAINT - 16
